DETAILED ACTION
Amendment was filed on 04/07/2022
Claims 1, 3-10, 12-19 are pending.
Claims 2 and 11 are canceled.
Claims 1, 3-10, 12-19 are allowed. 

REASONS FOR ALLOWANCE
The present invention is directed to method and apparatus for transmitting wakeup packet in wireless LAN system.  Each independent claim identifies the uniquely distinct features: regarding claim 1, wherein the wake-up packet is transmitted through the remaining sub-channels among the first to fourth sub-channels, wherein each of the first to fourth sub-channels is a 20MHz channel, wherein, when the some sub-channels are the fourth sub-channels, the wake-up packet comprises first to third PHY protocol data units (PPDUs), wherein a first wakeup signal comprised in the first PPDU is generated by inserting a first sequence into 13 consecutive subcarriers in the first sub-channel and by performing inverse discrete Fourier transform (IDFT), wherein a second wakeup signal comprised in the second PPDU is generated by inserting a second sequence into 13 consecutive subcarriers in the second sub-channel and by performing the IDFT, and wherein a third wakeup signal comprised in the third PPDU is generated by inserting a third sequence to 13 consecutive subcarriers in the third sub-channel and by performing the IDFT, in combination with other limitations in the claim.  
The closest prior art, Azizi et al., (US 2019/0082390 A1) disclose conventional way the wake-up radio packet comprises an on-off keying (OOK) signal, a sequence of a preamble of the wake-up radio packet to indicate a rate of transmission of one or more OOK orthogonal frequency-division multiplexing (OFDM) symbols of a medium access control (MAC) frame of the wake-up radio packet, wherein a duration of transmission of the preamble is 128 microseconds for a low data rate and a duration of transmission of the preamble is 64 microseconds for a low data rate, either singularly or in combination, fail to anticipate or render the above features obvious.
The closest prior art, Sun et al., (US 2016/0204912 A1) disclose conventional  generating a first signal field to include multiple copies of first signal field content, wherein the first signal field content spans one sub-band of a plurality of sub-bands of the PHY data unit, and wherein the multiple copies collectively span the plurality of sub-bands of the PHY data unit; generating a second signal field to include multiple copies of second signal field content, wherein the second signal field content spans multiple ones of the plurality of sub-bands of the PHY data unit, and wherein the multiple copies of the second signal field collectively span the plurality of sub-bands of the PHY data unit, either singularly or in combination, fail to anticipate or render the above features obvious.

Claims 10 and 19 encompasses limitations that are similar to claim 1. Thus, claims 10 and 19 are allowed based on the same reasoning as discussed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473